DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are allowable. The restriction requirement of species 4, as set forth in the Office action mailed on 10/21/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-3 are withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
1.	Claims 1-17 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, 
wherein the plurality of coil patterns are connected to each other by coil connecting portions, and both end portions thereof are electrically connected to the first and second external electrodes through coil lead portions, respectively, to form a coil, 
the plurality of coil patterns include coil patterns disposed on an outer portion of the
 body and coil patterns disposed on an inner portion of the body, the coil patterns disposed on the inner portion of the body include first coil patterns electrically connected in to each other, each of the first coil patterns includes two ends and an internal side portion connecting the two ends to each other among two adjacent coil patterns of the first coil patterns, each end of one coil pattern is connected to a corresponding end of the other coil pattern via a coil connecting portion, and shapes of the internal side portions of the two adjacent coil patterns are different from each other wherein as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the plurality of coil patterns are connected to each other by coil connecting portions and both end portions thereof are electrically connected to the first and second external electrodes through coil lead portions, respectively, to form a coil, the plurality of coil patterns include coil patterns disposed on an outer portion of the body and coil patterns disposed on an inner portion of the body, the coil patterns disposed on the inner portion of the body include first coil patterns electrically connected in parallel, and at least one of the first coil patterns has a line width different from line widths of remaining coil patterns of the first coil patterns as claimed in combination with the remaining limitations of independent claim 13.

Claims 2-12 and 14-17 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 13.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837